— Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated January 27, 1997 (People v Mack, 235 AD2d 548 [1997], cert denied 537 US 877 [2002]), affirming three judgments of the Supreme Court, Queens County, all rendered May 3, 1995, and an order of the same court dated October 6, 1995.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Mastro, J.P., Rivera, Spolzino and Skelos, JJ., concur.